Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a method of making an artificial turf comprising delivering first, second and third distinct yarns from a creel assembly to each respective needle of a plurality of needles, threading the first, second and third yarns through the eye of each respective needle, using the plurality of needles to tuft a plurality of row of individual tufts into a backing layer wherein each comprises the first, second and third yarns and each of the first second and third yarns is different from one another in at least one of denier per filament, color, material texture or cross-section, using a plurality of hook and knife assemblies to hold and cut the plurality of tufts of the plurality of individual rows or tufts wherein the first, second and third yarns are not twisted together are simultaneously delivered to a single needle and wherein the first yarn is a wrap yarn, the second yarn is a slit tape yarn and the third yarn is a monofilament yarn. 
The closest prior art includes Christman. Christman teaches a method of making an artificial turf, but does not teach the claimed differences in the first, second and third yarns. Christman nor any of the cited art teaches wherein the first yarn is a wrap yarn, the second yarn is a slit tape yarn and the third yarn is a monofilament yarn and all three yarns are delivered to the backing with one needle. The preponderance of the evidence yields the present claims patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789